Exhibit 10.32

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

AMENDED AND RESTATED

DEVELOPMENT AND LICENSE AGREEMENT

BY AND BETWEEN

BIOCRYST PHARMACEUTICALS, INC.

AND

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

TABLE OF CONTENTS

 

     PAGE  

ARTICLE 1 - DEFINITIONS

     1   

ARTICLE 2 - GRANT

     7   

2.1 License Grants

     7   

2.2 BioCryst Retained Rights

     7   

2.3 Mundipharma Exclusive Option

     7   

2.4 BCX-4208

     8   

2.5 BCX-5235

     8   

2.6 Mundipharma Research Outside the Field

     8   

ARTICLE 3 - REPORTS

     8   

3.1 Mundipharma Sole Control

     8   

3.2 Reports

     8   

3.3 Safety

     8   

ARTICLE 4 - DEVELOPMENT, COMMERCIALIZATION AND COOPERATION

     8   

4.1 Transition Assistance

     8   

4.2 Mundipharma Development Obligations

     9   

4.3 Development Costs

     9   

4.4 Commercialization

     9   

4.5 Costs of Commercialization

     10   

4.6 Report of Results, Data and Information

     10   

4.7 Interactions with Government Agencies

     10   

ARTICLE 5 - UNDERTAKINGS OF BIOCRYST AND MUNDIPHARMA

     10   

5.1 Non-Use and Non-Disclosure

     10   

5.2 Authorized Disclosure

     10   

5.3 Manufacturing

     10   

5.4 Maintenance of License

     10   

ARTICLE 6 - PAYMENTS - ROYALTIES

     11   

6.1 Payments Under Original Agreement

     11   

6.2 Payments

     11   

6.3 Royalties Payable by Mundipharma

     11   

6.4 Royalty Reports

     12   

6.5 Records

     12   

6.6 Audit

     12   

6.7 Foreign Currency Conversion

     12   

6.8 Nature of Payments

     12   

6.9 Payments to Third Parties

     12   

ARTICLE 7 - TRADEMARKS AND DOMAIN NAMES

     12   

7.1 Right to Use Trademarks

     12   

7.2 Secondary Marks

     12   

 

i



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

TABLE OF CONTENTS

(continued)

 

     PAGE  

7.3 Property in Trademarks and Payment of Fees

     13   

7.4 Domain Names

     13   

ARTICLE 8 - LITIGATION, PATENT PROSECUTION AND ROYALTY OFFSET

     13   

8.1 Litigation

     13   

8.2 Patent Prosecution

     14   

8.3 Registration of Patent License

     14   

8.4 Royalty Offset

     14   

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

     15   

9.1 BioCryst’s Representations and Warranties

     15   

9.2 Mundipharma’s Representations and Warranties

     17   

9.3 No other Representations

     17   

9.4 Disclaimers

     18   

ARTICLE 10 - INDEMNITY AND PRODUCT LIABILITY

     18   

10.1 Indemnification and Defense by Mundipharma

     18   

10.2 Indemnification and Defense by BioCryst

     18   

10.3 Defense Procedures

     18   

10.4 Insurance

     18   

10.5 Survival

     19   

10.6 Disclaimer of Liability for Consequential Damages

     19   

ARTICLE 11 - TERM AND TERMINATION

     19   

11.1 Term

     19   

11.2 Termination by Parties

     19   

11.3 Rights and Obligations of Parties upon Term Expiration or Termination

     20   

ARTICLE 12 - DISPUTE RESOLUTION AND GOVERNING LAW

     21   

12.1 Disputes

     21   

12.2 Dispute Resolution

     22   

12.3 Governing Law

     22   

ARTICLE 13 - MISCELLANEOUS

     22   

13.1 Mutual Release

     22   

13.2 Covenants

     22   

13.3 Non-Compete

     22   

13.4 Delay of payment

     23   

13.5 Assignment

     23   

13.6 Pre-Existing Third Party License

     23   

13.7 Press Releases and External Communications

     23   

13.8 Use of Name

     23   

13.9 Notices

     23   

13.10 Effect of Waiver

     24   



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

TABLE OF CONTENTS

(continued)

 

     PAGE  

13.11 Effect of Partial Invalidity

     24   

13.12 Force Majeure

     24   

13.13 Entire Agreement; Amendment

     24   

13.14 Status of Parties

     25   

13.15 Further Assurances

     25   

13.16 Performance by Associates

     25   

13.17 Intellectual Property

     25   

13.18 Counterparts; Facsimile Signature

     25   



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

AMENDED AND RESTATED LICENSE AND DEVELOPMENT AGREEMENT

This Amended and Restated License and Development Agreement is made as of
November 11, 2011 (the “Effective Date”) by and between BioCryst
Pharmaceuticals, Inc., a company organized and existing under the laws of
Delaware having offices at 4505 Emperor Blvd, Suite 200 Durham, NC 27703
(“BioCryst”) and Mundipharma International Corporation Limited, a Bermudan
company, having offices at Mundipharma House, 14 Par-la-Ville Road, Hamilton,
Bermuda HMJX (“Mundipharma”) (hereinafter, each of BioCryst and Mundipharma a
“Party” and, collectively, the “Parties”).

W I T N E S S E T H :

WHEREAS, BioCryst owns or controls patents and know-how related to a series of
proprietary compounds which act as PNP Inhibitors (as defined below), including
the compound known as BCX-1777.

WHEREAS, Mundipharma has expertise in the discovery, development, manufacture
and sale of pharmaceutical products.

WHEREAS, Mundipharma and BioCryst entered into a License and Development
Agreement dated as of February 1, 2006 (the “Original Agreement”) pursuant to
which BioCryst granted to Mundipharma, in certain countries, rights and licenses
relating to BCX-1777 under certain patents, know-how and trademarks owned or
controlled by BioCryst.

WHEREAS, certain disagreements developed between the Parties under the Original
Agreement.

WHEREAS, the Parties desire to settle such disagreements by releasing each other
from all claims relating thereto, and desire to re-affirm their license
relationship by entering into this Agreement in place of the Original Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties agree as follows:

ARTICLE 1 - DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:.

1.1 “Associate” of a Party means any person, firm, trust, corporation or other
entity or combination thereof which directly or indirectly (a) controls said
Party, (b) is controlled by said Party, or (c) is under common control with said
Party; the terms “control” and “controlled” meaning direct or indirect ownership
(including pursuant to any option, warrant or other arrangement or
understanding) of fifty percent (50%) or more, including ownership by trusts
with substantially the same beneficial interests, of the voting rights, shares
or other equity interests of such person, firm, trust, corporation or other
entity or combination thereof or the power to direct the management of such
person, firm, trust, corporation or other entity or combination thereof.

1.2 “ATL” means adult T-cell leukaemia/lymphoma.

1.3 “Autoimmune Indications” means all indications that involve pathogenic
consequences, including tissue injury, produced by autoantibodies or
autoreactive T lymphocytes interacting with self epitopes, i.e. autoantigens.
Autoimmune Indications shall include, without limitation, asthma, psoriasis,
rheumatoid arthritis, systemic lupus erythematosus, scleroderma, juvenile
rheumatoid arthritis, polymyositis, ankylosing spondylitis, Type I diabetes,
sarcoidosis, Sjogrens syndrome, chronic active non-pathogenic hepatitis,
non-infectious uveitis (Behcet’s), aplastic anemia, hemolytic anemia, idiopathic
thrombocytopenia purpura, vasculitis, Hashimoto’s thyroiditis, atopic
dermatitis, regional non-pathogenic enteritis (including ulcerative colitis,
Crohn’s disease and inflammatory bowel disease), Kawasaki’s disease,
post-infectious encephalitis, myasthenia gravis, multiple sclerosis, alopecia
and tropic spastic paraparesis.

 

Page 1



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

1.4 “BCX-4208” means the PNP Inhibitor known as BCX-4208 having the following
chemical structure * * *.

1.5 “BCX-5235” means * * *.

1.6 “BCX-5235 License Agreement” is defined in Section 2.5.1.

1.7 “BioCryst Indemnitees” is defined in Section 10.1.

1.8 “BioCryst Know-How” means all knowledge and proprietary information,
including know-how, trade secrets, data, technology and scientific and technical
information now or hereafter during the Term owned, developed or controlled by
BioCryst or any of its Associates, which relate to the Compound or the Licensed
Products, including but not limited to: (a) medical, clinical, toxicological or
other scientific data, and (b) processes and analytical methodology useful in
respect of the Initial Mundipharma Trials Plan, Mundipharma Trials Plan and/or
the Development, testing, analysis, manufacture or packaging of the Compound or
the Licensed Products.

1.9 “BioCryst Patents” means those patents and patent applications set forth on
Schedule 1.9, and all patents and patent applications that claim priority to any
of the foregoing or which claim the manufacture, use or sale of the Compound or
Licensed Products in the Territory, in each case which patent applications and
patents are owned or controlled by BioCryst or its Associates, or as to which
BioCryst or any of its Associates have a license with rights to sublicense,
during the Term, and any extensions, supplementary protection certificates,
continuations, continuations-in-part, divisions, reissues, re-examinations,
additions, substitutions, confirmations, registrations, or re-validations of or
to any of the foregoing.

1.10 “Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in New York, New York or London, England, are authorized by
Legal Requirements to remain closed.

1.11 “Cancerous State” means a state in which cells exhibit aberrant and
uncontrolled proliferation that are believed to be malignant.

1.12 “Claims” means any and all losses, liabilities, costs and expenses
(including attorneys’ fees and expenses), debts and other obligations arising
out of or resulting from claims, judgments, damages of any kind whatsoever
(including but not limited to compensatory, exemplary and punitive damages),
arbitral awards, and amounts paid in settlement of claims, judgments, legal
(including but not limited to judicial, arbitral and administrative) proceedings
and the like, which claims, judgments, damages, awards, settlements, legal
proceedings and the like which arise out of or are connected or related in any
way whatsoever to the design or clinical investigation or research or testing or
labeling or manufacturing or packaging or marketing or sale or distribution of
the Compound or Licensed Products, including (but not limited to) physical
injury, death or product liability and similar Third Party claims.

1.13 “CLL” means chronic lymphocytic leukaemia.

1.14 “Commercialization” means, with respect to the Licensed Products, any and
all processes and activities conducted to permit, establish, promote and
maintain sales for the Licensed Products, including negotiating and obtaining
Pricing Approvals, manufacturing, offering for sale, detailing, commercializing
(including launch), promoting, storing, transporting, supporting, distributing,
and importing the Licensed Products, and all Phase IV and post-marketing studies
and tests of such Licensed Products, but in all cases excluding the Initial
Mundipharma Trials Plan and any Mundipharma Trials Plan and Development.
“Commercialize” and “Commercializing” shall have their correlative meanings.

1.15 “Commercially Reasonable Efforts” means with respect to the Initial
Mundipharma Trials Plan and any Mundipharma Trials Plan a level of resources,
efforts and urgency to develop the Licensed Products in accordance with the
Initial Mundipharma Trials Plan and any subsequent Mundipharma Trials Plan that
is consistent with Mundipharma (or its Associates’) practices in diligently and
actively pursuing clinical trials in respect of its other pharmaceutical
products at a similar stage of product life, and having similar safety, efficacy
and commercial potential. Should Mundipharma, in its sole discretion, determine
not to terminate this Agreement after

 

Page 2



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

the Initial Mundipharma Trial Plan or any Mundipharma Trials Plan has been
completed or otherwise ended, then Commercially Reasonable Efforts means with
respect to (i) Development a level of resources, efforts and urgency applied by
Mundipharma to Develop the Licensed Products in accordance with Mundipharma’s
current Development plan that is consistent with Mundipharma (or its
Associates’) practices in diligently and actively pursuing such development
activities in respect of its other pharmaceutical products at a similar stage of
product life, and having similar safety, efficacy and commercial potential; and
(ii) Commercialization a level of resources, efforts and urgency applied by
Mundipharma in a country, following grant of both Regulatory Approval and
Pricing Approval in a form satisfactory to Mundipharma, to Commercialize the
Licensed Products in such country that is consistent with Mundipharma (or its
Associates’) practices in diligently and actively pursuing commercialization of
its other pharmaceutical products at a similar stage of product life, and having
similar safety, efficacy and commercial potential. It is understood that any
such resources, efforts and urgency may change from time to time during the Term
based upon changing safety, efficacy, scientific, business and commercial
considerations.

1.16 “Compound” means the PNP Inhibitor known as BCX-1777 as claimed in the
BioCryst Patents having the following chemical structure

 

LOGO [g306545ex10_32pg003.jpg]

and including the salts, esters, metabolites, tautomers, isomers, conjugates and
complexes thereof.

1.17 “Compound Transfer” is defined in Section 4.1.2.

1.18 “Confidential Information” means any and all information, data or know-how
of a confidential nature (including BioCryst Know-How and Mundipharma Know-How),
whether financial, business, legal, technical or non-technical, oral or written,
related to the Compound or the Licensed Products or otherwise related to a Party
or its licensors that is disclosed by one Party or its Associates (“Disclosing
Party”) to the other Party or its Associates (“Receiving Party”).

Confidential Information shall not include any information which:

(i) either before or after disclosure to the Receiving Party, was or becomes
published or generally known to the public through no fault or omission on the
part of the Receiving Party; or

(ii) was known or used by the Receiving Party prior to its disclosure by the
Disclosing Party to the Receiving Party; or

(iii) either before or after disclosure to the Receiving Party, is provided to
the Receiving Party without restriction by a Third Party having the legal right
to do so; or

(iv) is independently developed by the Receiving Party without access to or use
of the Disclosing Party’s Information; or

(v) is required to be disclosed by the Receiving Party to comply with applicable
laws, to defend or prosecute litigation or to comply with governmental
regulations, provided that, the Receiving Party provides prior written notice of
such disclosure to the Disclosing Party and, to the extent practicable, takes
reasonable and lawful actions to minimize the degree of such disclosure.

1.19 “Decision Period” is defined in Section 8.1.4.

 

Page 3



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

1.20 “Develop” means with respect to Mundipharma for the Licensed Products, any
and all processes and activities in accordance with a Mundipharma development
plan subsequent to completion or termination of the Initial Mundipharma Trials
Plan and any Mundipharma Trials Plan. “Develop”, “Development” and “Developing”
shall have their correlative meanings.

1.21 “U.S. Dollars”, or “$” means dollars constituting legal tender for the
payment of public and private debts in the United States of America.

1.22 “Effective Date” is defined in the preamble.

1.23 “EMEA” means the European Agency for the Evaluation of Medicinal Products.

1.24 “Field” means the treatment of all Cancerous and/or Pre-Cancerous States in
humans.

1.25 “First Commercial Sale” means the first shipment for commercial sale of a
Licensed Product in the Territory by Mundipharma or its Associates to a Third
Party.

1.26 “Force Majeure Event” is defined in Section 13.12.

1.27 “Foreign Currency Sales” is defined in Section 6.3.2.

1.28 “Generic Compounds” means any pharmaceutical products, other than the
Licensed Products, that (i) are marketed for sale by a Third Party, * * *.

1.29 “Governmental Authority” means any court, agency, department, authority or
other instrumentality of any foreign, federal, state, county, city or other
political subdivision.

1.30 “Gross Price” means, with respect to a Licensed Product, the unit price,
without deduction, actually invoiced by Mundipharma, its sublicensees or its
Associates for the sale of such Licensed Product.

1.31 “Hyperuricemea” means an excess of uric acid in the blood, whether or not
symptoms of gout are present.

1.32 “IND” means an Investigational New Drug Application under the U.S. Federal
Food, Drug and Cosmetic Act, as amended, and the regulations promulgated
thereunder, or equivalent in another jurisdiction.

1.33 “Initial Mundipharma Trials Plan” means with respect to Mundipharma, for
the Licensed Product the conduct until the first interim analysis of * * *.

1.34 “Initiating Party” is defined in Section 8.1.6.

1.35 “Legal Requirements” means all laws, statutes, rules, regulations, orders,
decrees, judgments and/or ordinances of any Governmental Authority and any
present and future supra-national, national, state and local laws (including
rules and regulations having the force of law); requirements under permits;
orders, decrees, judgments and directives; requirements of the Regulatory
Authorities, including without limitation cGMPs, Council Regulation (EEC) No
2309/93, requirements imposed under the Federal Food, Drug and Cosmetic Act and
the Public Health Service Act, each as amended from time to time, requirements
in 21 C.F.R. Part 312, applicable requirements in 21 C.F.R. Parts 600-680 and
similar requirements of Regulatory Authorities in jurisdictions outside the
United States.

1.36 “Licensed Products” means all pharmaceutical preparations in all dosage
strengths, formulations and methods of administration that contain the Compound
as its active ingredient, alone or in combination with another active
ingredient.

 

Page 4



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

1.37 “Licensed Products Sold” means sales of the Licensed Products by
Mundipharma or its Associates or its permitted Third Party sublicensees to Third
Parties (other than Third Party sublicensees) in the Territory.

1.38 “Marketing Authorization” means the product license or marketing
authorization necessary as a prerequisite for marketing and selling the Licensed
Products in each country of the Territory.

1.39 “Material Default” means, with respect to each Party:

(i) any default by any Party hereto of its covenants, representations,
agreements or other performance obligations under this Agreement (other than a
payment obligation) (a) that is a material breach or (b) that when aggregated
with any other such uncured defaults by such Party, constitutes a material
breach and, in the case of either clause (a) or (b), if such default is capable
of being cured, shall have continued for * * * (* * *) days after written notice
thereof was provided to the alleged defaulting Party by the non-defaulting Party
(or, if such default cannot be cured within such * * *-day period, if the
alleged defaulting Party does not promptly commence and diligently continue all
reasonable actions to cure such defaults during such * * *-day period); or

(ii) any default by any Party hereto of its payment obligations hereunder that
shall have continued for * * * (* * *) days after written notice thereof was
provided to the alleged defaulting Party by the non-defaulting Party.

1.40 “Mundipharma Indemnitees” is defined in Section 10.2.

1.41 “Mundipharma Know-How” means all know-how, trade secrets, data, technology,
scientific and technical information, improvements and inventions, now or
hereafter during the Term owned, developed or acquired by Mundipharma or any of
its Associates, or by any Third Party on behalf of Mundipharma or its
Associates, which relate to the Compound or the Licensed Products, including but
not limited to: (a) medical, clinical, toxicological or other scientific data,
and (b) processes and analytical methodology useful in respect of the
Mundipharma Trials Plan and/or the Development, testing, analysis, manufacture
or packaging of the Compound or the Licensed Products.

1.42 “Mundipharma Notice” is defined in Section 2.5.1.

1.43 “Mundipharma Patents” means all patent applications and patents which claim
improvements upon or modifications to the inventions and discoveries disclosed
or claimed in any of the BioCryst Patents or which claim the manufacture, use or
sale of Compound or Licensed Products, which patent applications and patents are
owned or controlled by Mundipharma or its Associates, or as to which Mundipharma
or any of its Associates have a license with rights to sublicense, during the
Term, and any extensions, supplementary protection certificates, continuations,
continuations-in-part, divisions, reissues, re-examinations, additions,
substitutions, confirmations, registrations, or re-validations of or to any of
the foregoing.

1.44 “Mundipharma Trials Plan” means with respect to Mundipharma, for the
Licensed Product, any subsequent Mundipharma Trials Plan for the development or
Regulatory Approval of the Licensed Products which is provided to BioCryst after
completion or termination of the Initial Mundipharma Trials Plan or a prior
Mundipharma Trials Plan.

1.45 “NDA” means a New Drug Application, including all supplements and
amendments thereto, for the approval of a Licensed Product as a new drug under
the U.S. Federal Food, Drug and Cosmetic Act, as amended, or equivalent in
another jurisdiction, and the regulations promulgated thereunder filed with a
Regulatory Authority.

1.46 “Net Sales” means (a) the Gross Price of Licensed Products multiplied by
the quantity of Licensed Products Sold at such Gross Price LESS, only as
specifically applicable to Licensed Products Sold, (b) the sum of * * *.

1.47 “New Indications” means any indication outside the Field (excluding
hyperuricemia and gout).

1.48 “Original Agreement” is defined in the recitals.

 

Page 5



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

1.49 “Patent Activities” is defined in Section 8.2.1.

1.50 “Payments” is defined in Section 6.2.

1.51 “Phase II” means a human clinical trial performed to evaluate the efficacy
of a Licensed Product for a particular indication or indications in patients
with the disease or condition under study and/or to determine the common
short-term side effects and risks associated with the drug, as described in 21
C.F.R. Part 312, as it may be amended.

1.52 “PNP Inhibitor” means * * *.

1.53 “Pre-Cancerous State” means any abnormal proliferation of cells exhibiting
features characteristic of cancer that are of genetic or iatrogenic origin but
are not in a Cancerous State, including without limitation actinic keratosis,
Barrett’s oesophagus, cervical intraepithelial neoplasia, colonic polyposis,
lymphomatoid papulosis, lymphomatoid granulomatosis, oral leukoplakia, other
lymphoproliferative disorders, Putz-Jeghers Syndrome, Purtilo Syndrome and
Xeroderma Pigmentosum.

1.54 “Pre-Existing Third Party License” means the agreement dated June 27, 2000
by and between, on the one hand, Albert Einstein College of Medicine of Yeshiva
University, a division of Yeshiva University and Industrial Research Ltd., and
on the other hand BioCryst, as amended on July 26, 2002 and on April 15,
2005, December 11, 2009, May 5, 2010 and as may be amended after the Effective
Date.

1.55 “Pricing Approval” means, in a country of the Territory where a
Governmental Authority or non-governmental body with relevant statutory
authority approves or, thereafter, determines pricing for pharmaceutical
products for reimbursement or otherwise, such approval or determination.

1.56 “PTCL” means peripheral T-cell lymphoma.

1.57 “Regulatory Approval” with respect to a particular jurisdiction in the
Territory and Licensed Product means the receipt of all regulatory approvals
necessary for sale of the Licensed Product in that jurisdiction, but excluding
Pricing Approval.

1.58 “Regulatory Authority” means the FDA, or in the case of a jurisdiction
outside of the United States, such corollary or other appropriate Regulatory
Authority with similar responsibilities, including, without limitation, the
EMEA.

1.59 “Secondary Marks” is defined in Section 7.2.

1.60 “SLT” or “Second-Line Treatment” means the treatment of patients that have
been previously treated for cancer, but have had a refraction or relapse of
cancer.

1.61 “Stem-Cell Transplantation” means a procedure in which healthy stem cells
are infused to help restore normal bone marrow function.

1.62 “Suit Notice” is defined in Section 8.1.4.

1.63 “Term” has the meaning defined in Section 11.1.1.

1.64 “Territory” means the world.

1.65 “Third Party(ies)” shall mean any party other than BioCryst, Mundipharma
and their respective Associates from time to time.

1.66 “Trademarks” means the trademarks “Fodosine” and “Fodozan”.

1.67 “Transition Assistance Schedule” is defined in Section 4.1.

 

Page 6



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

1.68 “Transplantation Indications” means all indications that involve the
suppression of rejection of transplanted organs, bone marrow or other tissue,
including, without limitation, solid organ transplantation (including tolerance
induction and xenotransplantation), bone marrow transplantation, graft versus
host disease and cell transplantation.

1.69 “Valid Claim” means any claim in an issued and unexpired patent included
within Schedule 1.9 which has not been revoked or held unenforceable or invalid
by a final, non-appealable decision of a court of other Governmental Authority
of competent jurisdiction.

1.70 Interpretations. The definitions of the terms herein apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation.” Unless the context requires
otherwise, (A) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (B) any reference to any laws
herein will be construed as referring to such laws as from time to time enacted,
repealed or amended, (C) any reference herein to any person will be construed to
include the person’s permitted successors and assigns, (D) the words “herein”,
“hereof” and “hereunder”, and words of similar import, will be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (E) any reference herein to the words “mutually agree” or “mutual
written agreement” will not impose any obligation on either Party to agree to
any terms relating thereto, and (F) all references herein to Articles, Sections,
Exhibits or Schedules will be construed to refer to Articles, Sections, Exhibits
and Schedules of this Agreement. The table of contents, captions and Section
headings appearing in this Agreement are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such Sections or of this Agreement, nor in any way affect this
Agreement.

ARTICLE 2 - GRANT

2.1 License Grants. Subject to the rights retained by BioCryst and its licensors
as set forth in Section 2.2, BioCryst grants to Mundipharma an exclusive,
royalty-bearing, right and license in the Territory, with the right to
sublicense without the consent of BioCryst (provided that such sublicensees
agree in writing to be bound by all of the terms of this Agreement and no Third
Party sublicensee shall have the right to further sublicense rights), to
develop, register, make, have made, package and have packaged, use, promote,
market, offer for sale, sell and import Licensed Products in the Field, in each
case under the BioCryst Patents and BioCryst Know-How. Where Mundipharma has an
obligation to the licensors of the Pre-Existing Third Party License to seek
their consent for a sub-license, it shall give BioCryst the first opportunity to
approach the said licensors on Mundipharma’s behalf to obtain such consent.

2.2 BioCryst Retained Rights. BioCryst retains all of the following rights:

2.2.1 subject to Section 2.3, all rights under the BioCryst Patents and the
BioCryst Know-How outside of the Field;

2.2.2 the rights reserved to the licensors and the governments under the
Pre-Existing Third Party License;

2.2.3 the right to conduct or continue further non-commercial research into the
Licensed Products and/or the Compound, but not to conduct pre-clinical or
clinical trials into the Licensed Products and/or the Compound without
Mundipharma’s prior written consent; and

2.2.4 all rights with respect to BCX-5235 other than as explicitly set forth in
Section 2.5.

2.3 Mundipharma Exclusive Option. In further consideration of the commitments
made and payments to be made under this Agreement, BioCryst hereby grants to
Mundipharma an exclusive option during the Term to negotiate a new license
agreement to conduct research with, develop and commercialize the Compound and
Licensed Products in New Indications, upon terms mutually agreeable to both
parties, as

 

Page 7



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

determined by each party in its sole discretion. Such negotiations shall be
conducted by both Parties in good faith. BioCryst further agrees, subject to
Section 2.2.3, that during the Term it shall not, and shall not grant rights to
an Associate or Third Party to, develop, register, make, package, use, promote,
market, offer for sale, sell or commercialize the Compound or Licensed Products
in an indication outside the Field.

2.4 BCX-4208. In further consideration of the commitments made and payments to
be made under this Agreement, BioCryst agrees that during the Term it shall not,
and shall not grant rights to an Associate or a Third Party to, develop, make,
use, sell or commercialize pharmaceutical products containing BCX-4208 within
the Field. Notwithstanding the foregoing and for the purposes of clarity, it is
understood and agreed that (i) no rights related to BCX-4208 are granted to
Mundipharma in this Agreement and (ii) the Field does not include Autoimmune
Indications, Stem-Cell Transplantation, Transplantation Indications and
Hyperuricemia.

2.5 BCX-5235. During the Term of this Agreement, BioCryst shall be obligated to
negotiate with Mundipharma to grant it a license to BCX-5235 in accordance with
this Section 2.5.

2.5.1 * * *.

2.5.2 * * *.

2.5.3 In the context of Sections 2.3, 2.5.1, and 2.5.2, ‘good faith’ shall
include the use of commercially reasonable efforts to reach agreement of terms
which are mutually acceptable to both Parties.

2.6 Mundipharma Research Outside the Field. Mundipharma shall not engage and
shall not permit a Third Party to engage in any research outside the Field
without BioCryst’s consent in accordance with this Section 2.6. In the event
that Mundipharma desires to conduct certain in vitro studies or proof of concept
in vivo studies with the Licensed Products in New Indications, or to supply
Licensed Products to a Third Party investigator to permit him to do so, then
Mundipharma shall first provide to BioCryst a detailed written description of
the proposed studies along with any other information that BioCryst reasonably
requests with respect to such studies. Upon receipt of sufficient information
from Mundipharma, BioCryst shall determine, in its sole discretion, whether or
not such studies could potentially have a negative impact on its PNP inhibitor
compounds generally. In the event BioCryst determines that no potential for
negative impact exists, then BioCryst’s consent for such studies shall not be
unreasonably withheld.

ARTICLE 3 - REPORTS

3.1 Mundipharma Sole Control. It shall be agreed and understood that Mundipharma
shall control all aspects of the development and Commercialization of the
Compound and Licensed Products in the Territory.

3.2 Reports. During the Term of this Agreement, Mundipharma will provide
semi-annual reports to BioCryst, with the first report due six (6) months after
the Effective Date, regarding the Development and Commercialization of the
Compound and Licensed Products which shall contain a summary of the progress of
the Mundipharma Trials Plan, Development and Commercialization of the Compound
and Licensed Products, copies of publications, copies of published Mundipharma
Patents and safety information related to the Compound and the Licensed Product.

3.3 Safety. If either Party becomes aware of a safety signal, not previously
known, which may materially impact PNP Inhibitors as a class, then such Party
will promptly provide such information to the other Party in sufficient detail
to allow a reasonable evaluation of the information.

ARTICLE 4 - DEVELOPMENT, COMMERCIALIZATION AND COOPERATION

4.1 Transition Assistance. Notwithstanding anything set forth in the Original
Agreement to the contrary, as of the Effective Date, BioCryst shall have no
further obligation to, and shall not in future, develop or commercialize the
Licensed Products. As such, the Parties shall cooperate to facilitate and enable
the transfer of certain activities and all data relating to the Compound and
Licensed Products to Mundipharma in the Territory pursuant to the conditions and
protocols set forth on Schedule 4.1 (the “Transition Assistance Schedule”). In
addition to each Party’s obligations pursuant to the Transition Assistance
Schedule, the Parties hereby agree that:

4.1.1 BioCryst Technical Assistance. During the transfer process of the data as
specified on Schedule 4.1 and for a period of sixty (60) days thereafter,
BioCryst shall render to Mundipharma technical assistance as may be reasonably
required in transferring all aspects of the development program for the Licensed
Product to Mundipharma and as otherwise agreed upon by the Parties in writing.
Thereafter, BioCryst shall be reasonably compensated for any additional
technical assistance provided to Mundipharma to further the development and
Commercialization of the Licensed Products.

 

Page 8



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

4.1.2 Purchase of Supplies. No later than fifteen (15) business days after the
Effective Date BioCryst shall deliver and Mundipharma shall take possession of
and purchase (at * * *) lots * * * of the Compound, as more particularly
described in Schedule 4.1.2 (“Compound Transfer”). Upon completion of the
Compound Transfer, BioCryst shall have no further obligation to supply to
Mundipharma any other materials or compounds relating to, or associated with,
the Licensed Products. Any Compound delivered to Mundipharma hereunder shall be
accompanied by a Certificate of Analysis from the manufacturer. Mundipharma will
be entitled, at its cost and expense to test the Compound delivered to
Mundipharma hereunder to determine whether such Compound complies with the
specifications as set forth in Schedule 4.1.2. Mundipharma shall have until * *
* or * * * (* * *) calendar days from the date of receipt of Compound, whichever
is the later, to inspect and reject acceptance by written notice to BioCryst;
provided, however, that any such notice shall set forth the reason for such
rejection. If BioCryst does not receive Mundipharma’s written notice of
rejection by * * *, or within * * * (* * *) calendar days from receipt of the
Compound, whichever is the later, Mundipharma shall be deemed to have accepted
the Compound. Mundipharma’s sole remedy for Compound which does not meet the
specifications shall be a refund of amounts paid by Mundipharma for such
Compound.

4.1.3 Future Data. BioCryst shall promptly during the Term provide all new
BioCryst Know-How and any other data related to the Compound or the Licensed
Products arising after the Effective Date to Mundipharma.

4.2 Mundipharma Development Obligations. Mundipharma will use Commercially
Reasonable Efforts to undertake the Initial Mundipharma Trials Plan. Should
Mundipharma, in its sole discretion, determine not to terminate this Agreement
after the Initial Mundipharma Trials Plan has been completed or otherwise ended,
Mundipharma shall submit to BioCryst a new Mundipharma Trials Plan for continued
development of the Licensed Product. Upon completion or termination of any
Mundipharma Trials Plan, Mundipharma shall, within a reasonable period of time
after completion or termination of such Mundipharma Trials Plan, either
terminate the Agreement or provide a new Mundipharma Trials Plan to BioCryst to
continue development of the Licensed Product; provided, however, that upon
completion or termination of the last Mundipharma Trials Plan, Mundipharma shall
either terminate the Agreement or use Commercially Reasonable Efforts to Develop
and Commercialize the Licensed Products in the Territory in compliance with
Legal Requirements. The Parties acknowledge and agree that Mundipharma shall
have no other obligation in respect of the development or Commercialization of
the Compound or Licensed Products and shall be entitled to terminate this
Agreement, at its sole discretion, in accordance with Section 11.2.3.3 at any
time.

4.3 Development Costs. All Development costs incurred on or after the Effective
Date shall be borne by Mundipharma.

4.4 Commercialization.

4.4.1 Mundipharma shall notify BioCryst within five (5) days of the date of the
First Commercial Sale of a Licensed Product in each country within the
Territory.

4.4.2 Mundipharma is entitled to engage contract sales organizations to
supplement or complement Mundipharma’s sales force in the Territory, provided
that Mundipharma shall at all times remain primarily responsible and liable for
all such activities as if such activities had been undertaken by Mundipharma.

4.4.3 * * *.

 

Page 9



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

4.5 Costs of Commercialization. Mundipharma or its Associates shall be
responsible for all costs associated with the Commercialization of Licensed
Products within the Territory.

4.6 Report of Results, Data and Information.

All preclinical and clinical data generated by or on behalf of Mundipharma
beginning as of the Effective Date of this Agreement shall be owned by
Mundipharma and shall constitute a part of Mundipharma’s Know-How. All
preclinical and clinical data generated by or on behalf of Mundipharma prior to
the Effective Date of this Agreement shall be governed by the terms of the
Original Agreement as if the Original Agreement remained in force.

4.7 Interactions with Government Agencies.

4.7.1 Following the transfer of responsibility pursuant to Schedule 4.1,
Mundipharma shall be solely responsible for the collection, review, assessment,
tracking and filing with appropriate Regulatory Authorities of information
related to adverse events associated with the Licensed Products in accordance
with applicable FDA regulations, including without limitation 21 CFR §§ 312.32,
314.80, and with comparable Legal Requirements in relevant countries within the
Territory. In accordance with Schedule 4.1, BioCryst shall transfer its global
safety database for the Licensed Products to Mundipharma’s designee together
with all other information and data in BioCryst’s possession or control which is
relevant or useful in assisting Mundipharma to fulfill its responsibility
pursuant to this Section 4.7. BioCryst shall in future forward any information
related to adverse events associated with the Licensed Products to Mundipharma’s
designee immediately upon receipt.

4.7.2 Governmental Authority Inquiries. Mundipharma shall notify BioCryst within
two (2) Business Days after it receives information about the initiation of any
investigation, review or inquiry by the FDA, EMEA or other Governmental
Authority concerning (i) non-clinical or clinical research relating to the
Compound or the Licensed Product; or (ii) the Commercialization of the Licensed
Products.

ARTICLE 5 - UNDERTAKINGS OF BIOCRYST AND MUNDIPHARMA

5.1 Non-Use and Non-Disclosure. During the Term and thereafter, a Receiving
Party shall (i) treat Confidential Information provided by Disclosing Party as
it would treat its own information of a similar nature, (ii) take all reasonable
precautions not to disclose such Confidential Information to Third Parties
without the Disclosing Party’s prior written consent, and (iii) not use such
Confidential Information other than in accordance with the terms of this
Agreement. All information related to BioCryst’s licensors and the Pre-Existing
Third Party License shall be deemed to be BioCryst Confidential Information.

5.2 Authorized Disclosure. Nothing in this Agreement shall prevent Mundipharma
or its Associates from disclosing Confidential Information to (i) Governmental
Authorities of any country to the extent required or desirable to secure
government approval for the development, manufacture or Commercialization of
Licensed Products, (ii) Third Parties acting on behalf of Mundipharma or its
Associates, to the extent reasonably necessary for the development, manufacture
or Commercialization of Licensed Products (and provided that Mundipharma has a
written confidentiality agreement with such Third Party which is as protective
of such Confidential Information as the terms of this Agreement), or (iii) Third
Parties to the extent reasonably necessary to market Licensed Products (and
provided that Mundipharma has a written confidentiality agreement with such
Third Party which is as protective of such Confidential Information as the terms
of this Agreement). Each Party shall be ultimately responsible for compliance
with the terms of this Article 5 by its Associates, or any Third Party who
receives Confidential Information as a result of a disclosure of such
Confidential Information initially made by such Party.

5.3 Manufacturing. Mundipharma shall have sole responsibility (including
complete decision making authority and discretion) to manufacture or have
manufactured the Licensed Products for the Mundipharma Trials Plan and
Development (including clinical trial material) and Commercialization by
Mundipharma or its Associates in the Field. Manufacturing of the Licensed
Product shall be conducted in accordance with cGMP.

5.4 Maintenance of License. * * *.

 

Page 10



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

ARTICLE 6 - PAYMENTS - ROYALTIES

6.1 Payments Under Original Agreement. The Parties acknowledge and agree that
all payments made under the Original Agreement are non-refundable and
non-creditable and that no further payments are due by either Party under the
Original Agreement.

6.2 Payments. As partial consideration for the licenses granted by BioCryst to
Mundipharma, Mundipharma shall pay to BioCryst the following one-time payment
amounts (each a “Payment” and collectively the “Payments”) in U.S. Dollars
listed in the table below.

 

Event

   Payment
Amount Regulatory Approval for * * *    $* * * Regulatory Approval for * * *.   
$* * *

6.2.1 Each such Payment shall be deemed earned as of the achievement of the
corresponding event set forth above and shall be paid by Mundipharma within * *
* (* * *) days after achievement of such event.

6.2.2 It is understood and agreed between the Parties that, subject to
Section 5.4, the above Payments shall be non-refundable and non-creditable.

6.3 Royalties Payable by Mundipharma. In partial consideration for the licenses
granted to Mundipharma, and subject to Sections 5.4, 8.1.3 and 8.4, Mundipharma
shall pay to BioCryst:

6.3.1 a royalty equal to * * *.

6.3.2 Remittance of Royalties. Payments due under Section 6.3 shall be due
quarterly on a calendar basis, in arrears, and shall be payable no later than *
* * (* * *) days after the last Business Day of each such quarter. The payments
due and payable under Section 6.3 shall be computed for each quarter with sales
that occur in a currency other than U.S. Dollars (“Foreign Currency Sales”) to
be converted in accordance with Section 6.7. All payments made by Mundipharma
pursuant to this Section shall be made in immediately available funds by wire
transfer to such bank and account of BioCryst as may be designated from time to
time by BioCryst.

6.3.3 Deductions From Royalties. Mundipharma shall pay or procure the payment of
the Royalties and other monies payable to BioCryst under this Agreement from
Bermuda. As of the Effective Date, there is no Legal Requirement in Bermuda for
Mundipharma to pay or withhold of any income or other taxes on behalf of
BioCryst with respect to Royalties and any other monies payable to BioCryst
under this Agreement. In the event that after the Effective Date, the payor of
such Royalties and other monies payable to BioCryst under this Agreement shall
change to an Associate of Mundipharma located in a jurisdiction with respect to
which such payment or withholding is required by applicable Legal Requirements,
then such income or other taxes shall be deducted from the amount of such
payments, royalties and other monies due to BioCryst and paid to the relevant
competent taxing authority; provided that (i) Mundipharma shall promptly notify
BioCryst of such Legal Requirements in advance of the payment requiring the
withholding; (ii) the sum payable shall be increased as necessary so that after
making all required deductions, BioCryst receives an amount equal to the sum it
would have received had no withholding been made; and (iii) Mundipharma shall
furnish BioCryst with proof of such payments. Mundipharma shall promptly provide
BioCryst with any available certificate or other documentary evidence that might
enable BioCryst to support a claim for a refund or a foreign tax credit with
respect to any such tax so withheld or deducted by Mundipharma, and BioCryst
shall promptly (a) file a claim for refund with the relevant taxing authority
and (b) pay to Mundipharma the actual amount of any refund received. Mundipharma
and BioCryst will reasonably cooperate in completing and filing documents
required under the provisions of any applicable tax treaty or under any other
applicable law and to take any other reasonable actions, in order to enable
Mundipharma to make such payments to BioCryst without any deduction or
withholding, if possible consistent with Legal Requirements (including by
maintaining or changing, as reasonably necessary, the payor of amounts under
this Agreement).

 

Page 11



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

6.4 Royalty Reports. Each payment made to BioCryst under Section 6.3 shall be
accompanied by a written report, showing Gross Price and Net Sales and the
calculation of the same (including all deductions taken to arrive at Net Sales)
together with the calculation of the royalties due for the quarter for which
payment is being made. The report shall detail the amount of Licensed Products
Sold, identified on a country-by-country basis.

6.5 Records. Mundipharma shall, and shall cause its Associates to, keep and
maintain for * * * (* * *) years after payment of royalties pursuant to
Section 6.3 complete and accurate books and records in sufficient detail so that
Net Sales and royalties payable hereunder can be properly verified.

6.6 Audit. No more frequently than once during each calendar year during the
Term and for * * * (* * *) years thereafter, Mundipharma shall permit
independent auditors appointed by BioCryst, to whom Mundipharma has no
reasonable objection and with reasonable notice at any time during normal
business hours, to inspect, audit and copy relevant accounts and records of such
Party for the purpose of verifying the accuracy of the calculation of royalty
payments to BioCryst and the reports which accompanied them. The independent
auditors shall not disclose to BioCryst any information other than information
relating solely to the accuracy of the accounting and payments made by
Mundipharma. If such audit determines that payments are due to BioCryst,
Mundipharma shall pay to BioCryst any such additional amounts within * * * (* *
*) days of the date on which such auditor’s written report is delivered to
Mundipharma, unless such audit report is disputed, in which case the dispute
shall be resolved in accordance with Article 12. If the auditor determines that
Mundipharma’s payments are in excess of those required under this Agreement,
BioCryst shall remit the difference to Mundipharma of such amount within * * *
(* * *) days of the date on which such auditor’s report is delivered, unless
such audit report is disputed, in which case the dispute shall be resolved in
accordance with Article 12. Any such inspection of records shall be at
BioCryst’s expense unless such audit discloses an underpayment of any payment of
more than * * * percent (* * *%), in which case Mundipharma shall bear the cost
of such audit. All payments due shall bear interest calculated as set forth in
Section 13.4 below.

6.7 Foreign Currency Conversion. Payments made under this Agreement shall be
payable in U.S. Dollars. The payments due and payable under Section 6.3 of this
Agreement shall be computed for each calendar quarter with Foreign Currency
Sales converted into U.S. Dollars using Mundipharma’s standard accounting
procedures, consistently applied, which as of the Effective Date is calculated
at the average of the daily foreign exchange mid-range rates, as quoted in the
Bloomberg Financial Network (or another publication as notified by Mundipharma
to BioCryst in writing), for such calendar quarter.

6.8 Nature of Payments. Subject to Sections 5.4, 8.1.3 and 8.4 all payments made
pursuant to Section 6 shall be nonrefundable and noncreditable.

6.9 Payments to Third Parties. BioCryst shall maintain the Pre-Existing Third
Party License at its own cost. In the event that a final court order or other
binding order or ruling requires the payment of a royalty or other payment to a
Third Party patent holder in respect of sales of the Licensed Products in the
Territory (other than pursuant to the Pre-Existing Third Party License),
Mundipharma shall pay such royalty or other payments in exchange for a grant of
all licenses from such Third Party necessary to make, have made, use, offer for
sale, sell or import Licensed Products in the Territory, with such royalty or
other payment to be shared with BioCryst in accordance with Section 8.4.

ARTICLE 7 - TRADEMARKS AND DOMAIN NAMES

7.1 Right to Use Trademarks. Mundipharma shall have the exclusive right to use
the Trademarks and BioCryst shall assign and transfer to Mundipharma or its
designees the Trademarks, including all applications to register the Trademarks
and all registrations thereof, and all goodwill relating to the Trademark to
Mundipharma or its nominee. BioCryst shall execute in a timely fashion all
documents reasonably required by Mundipharma to effect such assignments and
transfers throughout the Territory.

7.2 Secondary Marks. At its discretion, Mundipharma may choose a new trademark
(each such new trademark a “Secondary Mark”, and collectively the “Secondary
Marks”) under which to develop and Commercialize the Licensed Products.
Mundipharma will be entitled to file, maintain, and/or renew an application or
registrations for such Secondary Marks at Mundipharma’s expense, in its own name
in such country(ies) of the Territory.

 

Page 12



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

7.3 Property in Trademarks and Payment of Fees. As of the Effective Date, the
Trademarks shall be the sole and exclusive property of Mundipharma or its
nominees and Mundipharma or its Associates shall pay all fees falling due in
future on the renewal of the Trademarks in the Territory. BioCryst shall
cooperate with Mundipharma as Mundipharma may reasonably request in furtherance
of Mundipharma’s application, prosecution, registration, or maintenance of any
filings for the Trademarks and all Secondary Marks throughout the Territory.

7.4 Domain Names. Mundipharma shall have the right, at its expense, to apply
for, acquire, register, maintain and use in the Territory any domain names
specific to countries in the Territory that incorporate the Trademarks or are
used primarily in connection with the Licensed Products.

ARTICLE 8 - LITIGATION, PATENT PROSECUTION AND ROYALTY OFFSET

8.1 Litigation.

8.1.1 Each Party shall promptly notify the other in writing (i) of any suspected
or threatened infringement of a BioCryst Patent or a Mundipharma Patent by a
Third Party in the Territory and in the Field, (ii) of any known or suspected
unauthorized use or misappropriation by a Third Party of any BioCryst Know-How
or any Mundipharma Know-How in the Territory and in the Field; and (iii) of any
assertion or claim of alleged patent infringement by Mundipharma or its
Associates with respect to the development, Commercialization, manufacture, use,
sale, offer for sale or importation of the Compound or the Licensed Products in
the Territory, and shall provide the other Party with all evidence in its
possession that tends to prove the Third Party infringement or unauthorized use
or misappropriation described in clauses (i) or (ii); or that tends to negate
the alleged infringement described in clause (iii); in the case of each of
clauses (i), (ii) and (iii), to the extent such Party becomes aware of it.

8.1.2 BioCryst shall promptly advise Mundipharma of any events of which BioCryst
becomes aware that may have a material bearing on the validity or enforceability
of the BioCryst Patents in the Field and in the Territory and shall inform
Mundipharma of BioCryst’s plan, if any, to commence proceedings or to take other
appropriate action in response to such events. BioCryst shall consider
Mundipharma’s advice and comments in good faith.

8.1.3 If Mundipharma or any of its Associates becomes a party to a suit by a
Third Party in any country of the Territory and it is alleged in the suit that
Mundipharma’s or its Associate’s actions in the Territory with regards to
Licensed Products infringe the Third Party’s intellectual property rights, then
until such litigation is concluded, * * *% of the royalties from said country
that may accrue after the institution of such suit shall be paid to BioCryst,
and the other * * *% of such royalties shall be placed in a separate fund
hereinafter referred to as a “Defense Fund”. Mundipharma may draw against such
Defense Fund to satisfy therefrom all of the reasonable expenses of defending
such suit as well as any damages that might be awarded or agreed upon. Any
monies that accrue to the Defense Fund that are not required to satisfy such
expenses and/or damages and/or agreed settlement in such litigation shall be
paid to BioCryst within * * * (* * *) days after the non-appealable conclusion
of such litigation.

8.1.4 Within a period of * * * (* * *) days after Mundipharma provides or
receives written notice under 8.1.1 (“Decision Period”), Mundipharma, in its
sole discretion, shall decide whether or not to initiate a suit or take other
appropriate action in the Field and in the Territory and shall notify BioCryst
in writing of its decision (“Suit Notice”). The Suit Notice shall provide a
description of the suit or action contemplated by Mundipharma and shall provide
details concerning the causes of action and grounds therefor.

8.1.5 * * *.

8.1.6 Upon written request, the Party bringing suit or taking action in the
Territory and in the Field (“Initiating Party”) shall keep the other Party
informed of the status of any such suit or action and shall provide the other
Party with copies of all substantive documents and communications filed in such
suit or action. The Initiating Party shall have the sole and exclusive right to
select counsel for any such suit or action.

 

Page 13



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

8.1.7 The Initiating Party shall, except as provided below, pay all expenses of
the suit or action, including, without limitation, the Initiating Party’s
attorneys’ fees and court costs. Mundipharma shall be entitled to * * * per cent
(* * *%) of any damages, settlement fees or other consideration received as a
result of a suit or action initiated by either Party net of each Party’s actual
counsel fees and out-of-pocket expenses, subject to payment of a royalty to
BioCryst at the royalty rate then applicable pursuant to Section 6.3 on the net
amount received by Mundipharma. The balance of * * * per cent of the damages,
settlement fees or other consideration received as a result of a suit or action
by either Party, net of each Party’s actual counsel fees and out-of-pocket
expenses, shall be paid by BioCryst to the licensors under the Pre-Existing
Third Party License Agreement for so long as BioCryst has an obligation to make
such a payment under the Pre-Existing Third Party License Agreement. Once the
obligation to make such a payment under the Pre-Existing Third Party License
Agreement has expired, Mundipharma shall retain * * * per cent (* * *%) of such
damages, settlement fees or other consideration and pay a royalty to BioCryst at
the royalty rate then applicable pursuant to Section 6.3 on such amount net of
each Party’s actual counsel fees and out-of-pocket expenses.

8.1.8 If the Initiating Party believes it reasonably necessary, upon written
request the other Party shall join as a Party to the suit or action but shall be
under no obligation to participate except to the extent that such participation
is required as the result of its being named a Party to the suit or action. At
the Initiating Party’s written request, the other Party shall offer reasonable
assistance to the Initiating Party in connection therewith at no charge to the
Initiating Party except for reimbursement of reasonable out-of-pocket expenses
incurred by the other Party in rendering such assistance. The other Party shall
have the right to participate and be represented in any such suit or action by
its own counsel at its own expense.

8.1.9 When Mundipharma is the Initiating Party, Mundipharma shall not settle,
consent to judgment or otherwise voluntarily dispose of the suit or action
without the prior written consent of BioCryst, which consent shall not be
unreasonably withheld. When BioCryst is the Initiating Party, BioCryst shall not
settle, consent to judgment or otherwise voluntarily dispose of the suit or
action without discussing such action with Mundipharma and considering any
objection by Mundipharma in good faith.

8.2 Patent Prosecution.

8.2.1 BioCryst shall prepare, file, prosecute and maintain (hereinafter “Patent
Activities”) the BioCryst Patents in the Territory, and Mundipharma shall
reimburse BioCryst for its reasonable expenses incurred after the Effective Date
in relation thereto (including, but not limited to, official patent office fees,
attorney fees, and out-of-pocket expenses). BioCryst shall consult with
Mundipharma as to the Patent Activities, and shall furnish to Mundipharma copies
of all substantive documents relevant to the Patent Activities for the BioCryst
Patents, all in sufficient time (at least one week) before any action by
BioCryst is due, to allow Mundipharma to provide comments thereon. BioCryst
shall consider Mundipharma’s comments in good faith. Mundipharma shall cooperate
with BioCryst in all reasonable ways in connection with the Patent Activities
for the BioCryst Patents.

8.2.2 Mundipharma shall conduct the Patent Activities in respect of the
Mundipharma Patents at its own discretion and expense in the Territory.

8.3 Registration of Patent License. Upon Mundipharma’s request, the Parties
shall enter into an appropriate memorandum of this license mutually agreed by
the Parties which shall be recorded, as required or appropriate, in the patent
or governmental office of any country or countries in the Territory in which
BioCryst has a patent pending or granted.

8.4 Royalty Offset. If Mundipharma shall be subject to a final court or other
binding order or ruling requiring the payment of a royalty or other payment to a
Third Party holding patents to the Compound itself, but not to formulations of
the Compound or methods of use or administration, or if the parties mutually
agree in good faith that it is in the parties’ best commercial interests to
settle a Third Party patent infringement proceeding initiated against
Mundipharma or its Associates in the Territory on the basis of patents to the
Compound itself, but not formulations of the Compound or methods of use or
administration, by taking a license from a Third Party patent holder in any
country in exchange for a royalty or other payment in respect of sales of the
Licensed Products, then the amount of Mundipharma’s royalty payments to BioCryst
under Section 6.3 with respect to Net Sales shall be reduced by the amount of
the royalty or other payment made to such Third Party patent holder pursuant to
such order, ruling or license, but in no event shall such reduction exceed * * *
percent (* * *%) of such royalties payable to BioCryst.

 

Page 14



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

9.1 BioCryst’s Representations and Warranties. BioCryst hereby represents and
warrants the following to Mundipharma as of the Effective Date :

9.1.1 BioCryst is a company duly organized, validly existing, and in good
standing under the laws of Delaware, with its principal place of business as
indicated in the preamble of this Agreement. BioCryst (i) is duly qualified as a
corporation and in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, where the failure to be so qualified would have a material
adverse effect on its financial condition or its ability to perform its
obligations under this Agreement; (ii) has the requisite corporate power and
authority and the legal right to conduct its business as now conducted and
hereafter contemplated to be conducted; (iii) has all necessary licenses,
permits, consents, or approvals from or by, and has made all necessary notices
to, all governmental authorities having jurisdiction, to the extent required for
such ownership and operation; and (iv) is in compliance with its instrument of
corporate formation and by-laws or similar corporate governance rules.

9.1.2 The execution, delivery and performance of this Agreement by BioCryst and
all instruments and documents to be delivered by BioCryst hereunder (i) are
within its corporate power; (ii) are not in contravention of any provision of
its instrument of corporate formation and by-laws or similar corporate
governance rules; (iii) to BioCryst’s knowledge do not violate any law or
regulation or any order or decree of any court of governmental instrumentality;
(iv) do not violate any terms of any indenture, mortgage, deed of trust, lease,
agreement, or other instrument to which it is a party or by which such entity or
any of its property is bound, which violation would have a material adverse
effect on its financial condition or on its ability to perform its obligations
under this Agreement; and (v) do not require any filing or registration with or
the consent or approval of any governmental body, agency, authority or any other
Person, which has not been made or obtained previously, including any consent
required under the Pre-Existing Third Party License (other than approvals
required under the Regulatory Approvals required for the sale of Licensed
Products and filings with regulatory authorities required in connection with
Licensed Products).

9.1.3 This Agreement has been duly executed and delivered by BioCryst and
constitutes a legal, valid and binding obligation of BioCryst, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by the availability of equitable remedies.

9.1.4 To the knowledge of BioCryst, BioCryst has complied with all Legal
Requirements in connection with the prosecution of the BioCryst Patents,
including without limitation the duty of candor owed to any patent office under
such laws, rules and regulations.

9.1.5 BioCryst has the right to grant Mundipharma the rights and licenses
described in this Agreement.

9.1.6 BioCryst has not granted any rights with respect to (i) the Compound or
the Licensed Products in the Territory, or (ii) the BioCryst Patents or the
BioCryst Know-How in the Field in the Territory, in each case to any person or
entity other than Mundipharma.

9.1.7 There are no claims or investigations pending or threatened against
BioCryst or any of its Associates, at law or in equity, or before or by any
governmental authority relating to the matters contemplated under this Agreement
that would materially adversely affect BioCryst’s ability to perform its
obligations hereunder or thereunder.

9.1.8 Neither BioCryst nor any of its Associates is under any obligation to any
person, contractual or otherwise, that is in violation of the terms of this
Agreement or that would impede the fulfillment of BioCryst’s obligations
hereunder. Neither BioCryst nor any of its Associates will enter into any
obligation to any person, contractual or otherwise, that is in violation of the
terms of this Agreement or that would impede the fulfillment of BioCryst’s
obligations hereunder.

 

Page 15



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

9.1.9 No employee of BioCryst has been debarred or is the subject of debarment
proceedings by any Regulatory Authority. BioCryst shall not use in connection
with its performance of its obligations or duties or its exercise of its rights
under this Agreement any employee, consultant or investigator that has been
debarred or the subject or debarment proceedings by any Regulatory Authority.

9.1.10 To the knowledge of BioCryst, in accordance with the terms hereof,
BioCryst has not received written notice that the exercise of Mundipharma’s
rights granted under this Agreement infringes any Third Party intellectual
property rights, and to the knowledge of BioCryst, without inquiry or
investigation, the exercise of Mundipharma’s rights granted under this
Agreement, in accordance with the terms hereof, will not infringe or conflict
with any Third Party intellectual property rights.

9.1.11 All material renewal and maintenance fees due as of the Effective Date
with respect to the prosecution and maintenance of the BioCryst Patents and the
Trademarks have been paid, except as would not have a material adverse effect on
Mundipharma’s rights hereunder.

9.1.12 BioCryst has allowed, and will continue to allow, Mundipharma access to
all material information in its possession or control (i) containing the results
of all preclinical testing and human clinical testing of Licensed Product in its
possession or control and (ii) concerning side effects, injury, toxicity or
sensitivity reaction and incidents or severity thereof with respect to Licensed
Product.

9.1.13 There is no action or proceeding related to, nor has BioCryst received
any written notice of termination under, the Pre-Existing Third Party License,
and to the knowledge of BioCryst, BioCryst is not in default of any material
obligation under the Pre-Existing Third Party License.

9.1.14 BioCryst has not licensed or granted any rights in connection with
BCX-4208 to any Third Party in the Field, and BioCryst is under no contractual
or other obligation to develop BCX-4208 in the Field.

9.1.15 BioCryst has not licensed or granted any rights in connection with the
Compound or the Licensed Products to any Third Party outside the Field, and
BioCryst is under no contractual or other obligation to develop the Compound or
the Licensed Products outside the Field.

9.1.16 To the knowledge of BioCryst, the inventory of the Compound to be
purchased by Mundipharma pursuant to Section 4.1.2 is in good useable condition
and has been manufactured, packaged, quality controlled and stored in accordance
with all relevant United States Legal Requirements.

9.1.17 To the knowledge of BioCryst, all BioCryst Know-How and data provided to
Mundipharma pursuant to the Original Agreement and to be provided to Mundipharma
pursuant to this Agreement are materially accurate and complete and have been
prepared materially in accordance with and materially comply with all relevant
United States Legal Requirements; provided, however, that the data from clinical
studies BCX-203 and BCX-210 which are provided to Mundipharma hereunder have
been prepared materially in accordance with and materially comply with all
relevant United States Legal Requirements only through the primary analysis of
each completed study.

9.1.18 BioCryst will transfer the BioCryst Know-How and data existing at the
Effective Date to Mundipharma in accordance with the Transition Assistance
Schedule.

BioCryst acknowledges that Mundipharma is relying, and is entitled to rely, on
the foregoing representations, warranties and covenants.

 

Page 16



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

9.2 Mundipharma’s Representations and Warranties. Mundipharma hereby represents
and warrants the following to BioCryst as of the Effective Date:

9.2.1 Mundipharma (i) is a corporation duly organized, validly existing, and in
good standing under the laws of Bermuda, with its principal place of business as
indicated in the preamble of this Agreement; (ii) is duly qualified as a limited
liability company and in good standing under the laws of each jurisdiction where
ownership or lease of property or the conduct of its business requires such
qualification, where the failure to be so qualified would have a material
adverse effect on the financial condition of Mundipharma or the ability of
Mundipharma to perform its obligations hereunder; (iii) has the requisite
corporate power and authority and the legal right to conduct its business as now
conducted and hereafter contemplated to be conducted; (iv) has all necessary
licenses, permits, consents, or approvals from or by, and has made all necessary
notices to, all governmental authorities having jurisdiction, to the extent
required for such ownership and operation; and (v) is in compliance with its
certificate of formation and limited liability company agreement.

9.2.2 The execution, delivery and performance of this Agreement by Mundipharma
and all instruments and documents to be delivered by Mundipharma hereunder:
(i) are within the corporate power of Mundipharma; (ii) are not in contravention
of any provision of the certificate of formation or limited liability company
agreement of Mundipharma; (iii) to the knowledge of Mundipharma will not violate
any law or regulation or any order or decree of any court of governmental
instrumentality; (iv) will not violate the terms of any indenture, mortgage,
deed of trust, lease, agreement, or other instrument to which Mundipharma is a
party or by which Mundipharma or any of its property is bound, which violation
would have an adverse effect on the financial condition of Mundipharma or on the
ability of Mundipharma to perform its obligations hereunder; and (v) do not
require any filing or registration with, or the consent or approval of, any
governmental body, agency, authority or any other Person, which has not been
made or obtained previously (other than approvals required under the Regulatory
Approvals required for the sale of Licensed Products and filings with regulatory
authorities required in connection with Licensed Products).

9.2.3 This Agreement has been duly executed and delivered by Mundipharma and
constitutes a legal, valid and binding obligation of Mundipharma, enforceable
against Mundipharma in accordance with its terms, except as such enforceability
may be limited by the availability of equitable remedies.

9.2.4 There are no claims or investigations pending or threatened against
Mundipharma or any of its Associates, at law or in equity, or before or by any
governmental authority relating to the matters contemplated under this Agreement
that would materially adversely affect Mundipharma’s ability to perform its
obligations hereunder or thereunder.

9.2.5 Neither Mundipharma nor any of its Associates is under any obligation to
any person, contractual or otherwise, that is in violation of the terms of this
Agreement or that would impede the fulfillment of Mundipharma’s obligations
hereunder. Neither Mundipharma nor any of its Associates will enter into any
obligation to any person, contractual or otherwise, that is in violation of the
terms of this Agreement or that would impede the fulfillment of Mundipharma’s
obligations hereunder.

9.2.6 No employee of Mundipharma has been debarred or is the subject of
debarment proceedings by any Regulatory Authority. Mundipharma shall not use in
connection with its performance of its obligations or duties or its exercise of
its rights under this Agreement (including, without limitation, the Development
of any Licensed Products) any employee, consultant or investigator that has been
debarred or the subject or debarment proceedings by any Regulatory Authority.

9.2.7 Mundipharma (and its Associates) does not currently own or control rights
underlying any PNP Inhibitor other than the Compound, and currently has no
current plans to develop or acquire any PNP Inhibitor other than the Compound.

Mundipharma acknowledges that BioCryst is relying, and is entitled to rely, on
the foregoing representations, warranties and covenants.

9.3 No other Representations. (i) No oral representations or warranties have
been made by BioCryst to Mundipharma upon which Mundipharma is relying in
connection with the transactions contemplated by this Agreement; (ii) no oral
representations or warranties have been made by Mundipharma to BioCryst upon
which BioCryst is relying in connection with the transactions contemplated by
this Agreement; (iii) no written

 

Page 17



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

representations or warranties have been made by BioCryst to Mundipharma upon
which Mundipharma is relying in connection with the transactions contemplated by
this Agreement, other than as set forth in this Agreement; and (iv) no written
representations or warranties have been made by Mundipharma or any of its
Associates to BioCryst upon which BioCryst is relying in connection with the
transactions contemplated by this Agreement.

9.4 Disclaimers. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE FOREGOING
REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF COMPOUND AND LICENSED
PRODUCTS. SPECIFICALLY, (i) BIOCRYST MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES IN RELATION TO THE BIOCRYST PATENTS, THE BIOCRYST KNOW-HOW, THE
COMPOUND (INCLUDING COMPOUND AND LICENSED PRODUCTS SUPPLIED HEREUNDER), THE
TRADEMARK OR THE LICENSED PRODUCTS, AND (ii) MUNDIPHARMA MAKES NO OTHER
REPRESENTATIONS OR WARRANTIES IN RELATION TO THE MUNDIPHARMA PATENTS, THE
MUNDIPHARMA KNOW-HOW, ANY SECONDARY TRADEMARKS, THE COMPOUND OR THE LICENSED
PRODUCTS. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, BIOCRYST SHALL HAVE NO
LIABILITY WHATSOEVER ARISING OUT OF OR RELATING TO COMPOUND OR LICENSED PRODUCTS
SUPPLIED TO MUNDIPHARMA HEREUNDER.

ARTICLE 10 - INDEMNITY AND PRODUCT LIABILITY

10.1 Indemnification and Defense by Mundipharma. Mundipharma shall, at its sole
expense, indemnify, defend and hold harmless BioCryst, its licensors under the
Pre-Existing Third Party License, Associates and its or their respective
officers, directors, agents and employees (the “BioCryst Indemnitees”) against
any Third Party Claim arising out of or resulting from (i) gross negligence,
willful misconduct or breach of Legal Requirements relevant to its activities
under this Agreement or the Original Agreement (as applicable) by Mundipharma,
its Associates or sublicensees, and/or (ii) Licensed Products manufactured,
imported, marketed, distributed or sold by or on behalf of Mundipharma or its
Associates, or sublicensees, and all activities related thereto except to the
extent that such Third Party Claim is covered in Section 10.2.

10.2 Indemnification and Defense by BioCryst. BioCryst shall, at its sole
expense, indemnify, defend and hold harmless Mundipharma, its Associates and its
or their respective officers, directors, agents and employees (the “Mundipharma
Indemnitees”) against any Third Party Claim arising out of or resulting from
gross negligence, willful misconduct or breach of Legal Requirements relevant to
its activities under this Agreement or the Original Agreement (as applicable) by
BioCryst, its Associates or sublicensees (other than Mundipharma or its
Associates).

10.3 Defense Procedures. BioCryst and Mundipharma shall notify each other
promptly in writing upon learning of any Third Party Claim in respect of which
indemnification may be sought under Section 10.1 or Section 10.2, as the case
may be. The indemnifying Party shall actively defend against (or settle if
appropriate) every Third Party Claim using counsel approved by the indemnified
Party, such approval not to be unreasonably withheld or delayed, shall promptly
inform the indemnified Party and its attorneys of all developments concerning
the indemnified Party and shall generally consult with the indemnified Party
regarding the strategy of the defense of any Third Party Claim. To the extent
allowed by law, the BioCryst Indemnitees and the Mundipharma Indemnitees, as the
case may be, shall reasonably cooperate with the indemnifying Party in defending
or settling any such Third Party Claim. No settlement of any Third Party Claim
for which indemnification is sought, shall be made without the prior written
approval of the indemnifying Party. The indemnifying Party will have sole
control over the defense and/or settlement, subject to the BioCryst Indemnitees’
and Mundipharma Indemnitees’, as the case may be, right to select and use their
own counsel at their sole cost and expense.

10.4 Insurance. Each Party shall obtain and shall, as long as Mundipharma,
directly or indirectly, is undertaking the Mundipharma Trials Plan or
Developing, Commercializing, manufacturing, marketing, testing or distributing
the Licensed Products and for at least * * * (* * *) years thereafter, maintain
at such Party’s sole cost and expense product liability insurance, or shall set
up, at its sole cost and expense, a self insurance arrangement, and such
insurance shall meet the following requirements:

10.4.1 the insurance shall insure such Party against all liability related to
the Licensed Products (whether such Party’s liability arises from its own
conduct, that of its Associates, sublicensees or distributors or by virtue of
its participation in this Agreement), including liability for bodily injury,
property damage, wrongful death, and any contractual indemnity obligations
imposed by this Agreement; and

 

 

Page 18



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

10.4.2 the insurance shall have a minimum limit of * * * U.S. Dollars ($* * *)
per occurrence with an annual aggregate limit of not less than seven million
U.S. Dollars ($* * *).

Each Party shall provide the other with a Certificate of Insurance evidencing
such insurance coverage upon the request of the other Party. Each Party shall be
entitled to substitute a program of self-insurance for all or a part of such
Party’s Third Party insurance required hereunder at its sole option.

10.5 Survival. Neither the expiration nor termination of this Agreement shall in
any way affect the provisions of this Article 10 or relieve or discharge any
Party with respect thereto. The Parties understand and agree that the
representations, warranties, covenants and agreements, including without
limitation those set forth in this Article 10, shall survive without limitation.

10.6 Disclaimer of Liability for Consequential Damages. IN NO EVENT SHALL ANY
PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE UNDER THIS AGREEMENT FOR
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS OR REVENUE, SUFFERED BY BIOCRYST OR MUNDIPHARMA,
RESPECTIVELY, UNDER THIS AGREEMENT, EXCEPT (A) TO THE EXTENT OF ANY SUCH DAMAGES
PAID TO A THIRD PARTY AS PART OF A THIRD PARTY CLAIM WHICH IS INDEMNIFIABLE
HEREUNDER, AND (B) IN THE EVENT OF AN INTENTIONAL AND WILLFUL BREACH IN BAD
FAITH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT BY BIOCRYST OR
MUNDIPHARMA OR THEIR RESPECTIVE AFFILIATES (AS THE CASE MAY BE) OF THIS
AGREEMENT.

ARTICLE 11 - TERM AND TERMINATION

11.1 Term.

11.1.1 This Agreement shall commence on and as of the Effective Date and shall
continue for the Commercial Life of the Licensed Products, unless terminated
earlier as set forth below (the “Term”). As used in this Section 11.1.1,
“Commercial Life” shall mean as long as there is any development or
Commercialization of the Licensed Products in the Territory by Mundipharma, its
Associates or its permitted Third Party sublicensees or distributors.

11.2 Termination by Parties.

11.2.1 By Either Party. Either Party may terminate this Agreement immediately on
written notice to the other Party in the event that the Pre-Existing Third Party
License expires, subject always to Mundipharma’s rights pursuant to Section 5.4.

11.2.2 Termination by BioCryst. BioCryst may terminate this Agreement as
follows:

11.2.2.1 If Mundipharma is generally unable to meet its debts when due, or makes
a general assignment for the benefit of creditors, or there shall have been
appointed a receiver, trustee or other custodian for Mundipharma for all or a
substantial part of its assets, or any case or proceeding shall have been
commenced or other action taken by or against Mundipharma in bankruptcy or
seeking the reorganization, liquidation, dissolution or winding-up of
Mundipharma or any other relief under any bankruptcy, insolvency, reorganization
or other similar act or Legal Requirements, and any such event (other than any
such event which shall have been instituted by Mundipharma) shall have continued
for sixty (60) days undismissed, unstayed, unbonded and undischarged, then
BioCryst may, upon notice to Mundipharma, terminate this Agreement.

 

Page 19



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

11.2.2.2 BioCryst may notify Mundipharma that a Material Default by Mundipharma
has occurred, in which case BioCryst may terminate this Agreement, without
prejudice to Mundipharma’s right to dispute the notified Material Default in
accordance with the dispute resolution procedures set out in Article 12 and
Exhibit A. For purposes of example and not limitation, Mundipharma’s challenge
or any challenge by a Third Party acting on behalf of Mundipharma to the
validity or enforceability of or opposition by such persons to any BioCryst
Patents shall be deemed to be a Material Default of this Agreement and shall
give rise to BioCryst’s right to terminate this Agreement pursuant to this
Section 11.2.2.2.

11.2.3 Termination by Mundipharma. Mundipharma may terminate this Agreement as
follows:

11.2.3.1 If BioCryst is generally unable to meet its debts when due, or makes a
general assignment for the benefit of creditors, or there shall have been
appointed a receiver, trustee or other custodian for BioCryst for all or a
substantial part of its assets, or any case or proceeding shall have been
commenced or other action taken by or against BioCryst in bankruptcy or seeking
the reorganization, liquidation, dissolution or winding-up of BioCryst or any
other relief under any bankruptcy, insolvency, reorganization or other similar
act or Legal Requirements, and any such event (other than any such event which
shall have been instituted by BioCryst) shall have continued for sixty (60) days
undismissed, unstayed, unbonded and undischarged, then Mundipharma may, upon
notice to BioCryst, terminate this Agreement.

11.2.3.2 Mundipharma may notify BioCryst that a Material Default by BioCryst has
occurred, in which case Mundipharma may terminate this Agreement, without
prejudice to BioCryst’s right to dispute the notified Material Default in
accordance with the dispute resolution procedures set out in Article 12 and
Exhibit A.

11.2.3.3 Mundipharma may, in its sole discretion upon sixty (60) days’ prior
written notice to BioCryst, terminate this Agreement; provided that Mundipharma
shall pay to BioCryst the applicable Payments and Royalties accruing on or prior
to the termination date.

11.2.3.4 Mundipharma may terminate this Agreement immediately on written notice
to BioCryst in the event that a Regulatory Approval in the Territory is
cancelled, withdrawn or suspended as a result of a serious safety issue of the
Licensed Products.

11.2.3.5 Mundipharma may terminate this Agreement immediately on written notice
to BioCryst in the event that the Pre-Existing Third Party License terminates. *
* *.

11.3 Rights and Obligations of Parties upon Term Expiration or Termination.

11.3.1 Any termination (i) shall be without prejudice to a Party’s right to
damage or legal redress that a Party hereto may be entitled to for any breach or
Material Default of this Agreement, provided that neither Mundipharma nor
BioCryst will incur any liability to the other Party by rightfully terminating
this Agreement as provided in Section 11.2, whether for loss of goodwill,
anticipated profits or otherwise, (ii) shall not release a Party hereto from any
indebtedness, liability or other obligation incurred hereunder by such Party
prior to the date of termination or expiration, (iii) shall allow both parties
to immediately exercise their audit rights under Section 6.6 whether or not such
Party had already exercised such rights in that calendar year, and (iv) shall be
without prejudice to a Party’s right to dispute the existence of a Material
Default notified by the other Party as the basis for termination, in which event
the termination of this Agreement shall be held in abeyance pending the outcome
of the dispute resolution procedures set out in Article 12.

11.3.2 In case of termination of this Agreement, each Party shall promptly pay
to the other Party all amounts due. To the extent not otherwise required by
Legal Requirements, in the event of termination under Sections 11.2.1, 11.2.2,
11.2.3.3, 11.2.3.4 and 11.2.3.5, (i) Mundipharma shall use all reasonable
efforts to return to BioCryst all documents (including copies) of any kind
concerning the Compound or the Licensed Products received from BioCryst and
(ii) BioCryst shall be entitled to a non-exclusive license to use Mundipharma’s
Know-how in connection with the Development and Commercialization of Licensed
Products in the Field upon payment of one hundred and fifty percent (150%) of
Mundipharma’s and its Associates’ costs of generating such Mundipharma Know-how;
provided, however, that BioCryst’s obligation to pay for use of the data shall
not include the use by BioCryst of safety information which may have an effect
on PNP inhibitors generally.

 

Page 20



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

11.3.3 In case of termination of this Agreement under Sections 11.2.1, 11.2.2,
11.2.3.3, 11.2.3.4 and 11.2.3.5, the licenses set forth in Article 2 shall
terminate.

11.3.4 In case of termination of this Agreement by BioCryst under Section 11.2.2
or termination by Mundipharma under Sections 11.2.3.3 or 11.2.3.4 Mundipharma
shall promptly assign all of its Trademark applications or registrations in the
Territory to BioCryst free of charge. In case of termination for any reason
other than under Sections 11.2.2, 11.2.3.3 or 11.2.3.4, Mundipharma will assign
to BioCryst all right, title, and interest in and to any such Trademark
applications or registrations, including the goodwill symbolized thereby,
promptly upon receipt of BioCryst’s payment of Mundipharma’s reasonable cost of
acquiring, maintaining and transferring such Trademark applications or
registrations.

11.3.5 Within * * * (* * *) Business Days from the date of notice of termination
of this Agreement under Sections 11.2.1, 11.2.2, 11.2.3.3 and 11.2.3.4,
Mundipharma shall commence all action necessary or advisable to transfer to
BioCryst or such entity as BioCryst may designate, all Regulatory Approvals
relating to the Licensed Products, which are then held by Mundipharma or its
Associates in the Territory. Mundipharma’s obligation hereunder shall include,
but not be limited to, the execution and delivery of all necessary documents in
a form reasonably acceptable to BioCryst in order to complete and fully
implement the definitive transfer and assignment thereof to BioCryst, and to
register all such transfers to BioCryst with a Regulatory Authority, including
but not limited to all IND and NDA applications and Marketing Authorizations.
Such transfer shall be made free of charge to BioCryst, except as set forth in
Section 11.3.8.

11.3.6 The Parties hereby agree that as soon as any transfer pursuant to
Section 11.3.5 of a Regulatory Approval has been registered with a Regulatory
Authority, BioCryst or its designee will be the sole owner of said Regulatory
Approval.

11.3.7 Promptly after notice of any termination, Mundipharma shall provide
BioCryst with copies of all relevant Third Party sublicenses, agreements with
clinical research organizations and other Third Party agreements relating to
Licensed Products hereunder, and allow BioCryst * * * (* * *) days from the date
of such delivery to choose whether to assume any or all of such contracts to the
extent allowed by the applicable contract or law. Mundipharma shall, subject to
its ability to do so, assign to BioCryst those Third Party agreements BioCryst
chooses to assume.

11.3.8 If this Agreement is terminated pursuant to 11.2.3.2 as a result of
BioCryst’s uncured Material Breach, then without prejudice to Sections 11.3.3.
11.3.4 and 11.3.5, BioCryst shall reimburse Mundipharma for Mundipharma’s
reasonable out of pocket expenses incurred in the transfer of rights and
documents required hereunder, which expenses shall be pre-approved by BioCryst
before Mundipharma makes the transfers incurring such expenses.

11.3.9 Upon termination of this Agreement, Sections 4.7, 5.1, 5.2, 6.2 (to the
extent that the payment obligation accrues prior to termination), 6.3 (to the
extent that the payment obligation accrues prior to termination), 6.4, 6.5, 6.6,
6.8, 11.2.3.3 (to the extent that the Royalties, and/or Payments accrue prior to
termination) 11.3, 13.1, 13.7, 13.8, 13.9, and Articles 1, 10, and 12 (and the
Exhibits attached thereto) shall survive without limitation.

ARTICLE 12 - DISPUTE RESOLUTION AND GOVERNING LAW

12.1 Disputes. Unless otherwise set forth in this Agreement, in the event of a
dispute arising under this Agreement between the Parties and/or their
Associates, such dispute shall be referred to the respective executive officers
of the Parties designated below, or their successors, for good faith
negotiations attempting to resolve the dispute. The designated executive
officers are as follows:

 

For Mundipharma:    Regional Director, Europe For BioCryst:    President and CEO

 

Page 21



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

12.2 Dispute Resolution.

12.2.1 Any dispute or claim arising out of or relating to this Agreement (other
than with respect to patent, copyright, trademark or trade secret rights), or to
the breach, termination, or validity of this Agreement, will be resolved as
follows: the officers of each Party referred to in Section 12.1 above will meet
to attempt to resolve such dispute by good faith negotiations. If such officers
cannot resolve the dispute within * * * days after a Party requests such a
meeting, then each Party will attempt in good faith to settle the dispute by
mediation pursuant to Section 12.2.2.

12.2.2 The mediation of any dispute is to be administered by JAMS or such other
mediator as may be mutually agreed to by the Parties. If mediation is
unsuccessful within * * * days after the Parties request mediation pursuant to
this Section 12.2.2, the Parties may then resort to the alternative dispute
resolution procedures set forth on Exhibit A.

12.2.3 Notwithstanding anything to the contrary in Sections 12.2.1 or 12.2.2, if
either Party in its sole judgment believes that any such dispute could cause it
irreparable harm, such Party (a) will be entitled to seek equitable relief in
order to avoid such irreparable harm, and (b) will not be required to follow the
procedures set forth in Sections 12.2.1.

12.3 Governing Law. This Agreement is made in accordance with and shall be
governed and construed under the laws of New York, without regard to its choice
of law principles. The parties hereby irrevocably submit to the jurisdiction of
the courts located in the County and State of New York.

ARTICLE 13 - MISCELLANEOUS

13.1 Mutual Release.

13.1.1 Release of BioCryst. Upon execution of this Agreement, each of
Mundipharma and any predecessors, successors and Associates, and each of their
respective officers, directors, employees and agents, shall release and
discharge, to the fullest extent of the law, each of BioCryst and any
predecessors, successors and Associates, and each of their respective officers,
directors, employees and agents, from any and all claims, debts, sums of money,
contracts, agreements, obligations, damages, and liabilities of any kind or
nature, including attorneys’ fees, costs, and expenses of every kind and however
denominated, including interest thereon, arising out of or in connection with
the Original Agreement; provided, however, that the foregoing release shall not
apply to release or discharge the performance of any obligations under this
Agreement.

13.1.2 Release of Mundipharma. Upon execution of this Agreement, each of
BioCryst and any predecessors, successors and Associates, and each of their
respective officers, directors, employees and agents, shall release and
discharge, to the fullest extent of the law, each of Mundipharma and any
predecessors, successors and Associates, and each of their respective officers,
directors, employees and agents, from any and all claims, debts, sums of money,
contracts, agreements, obligations, damages, and liabilities of any kind or
nature, including attorneys’ fees, costs, and expenses of every kind and however
denominated, including interest thereon, arising out of or in connection with
the Original Agreement; provided, however, that the foregoing release shall not
apply to release or discharge the performance of any obligations under this
Agreement

13.2 Covenants. Mundipharma covenants that, during the term of this Agreement,
it shall carry out the Development and Commercialization of the Licensed
Products and its other obligations and activities hereunder in accordance with
(i) the terms of this Agreement, (ii) accepted applicable pharmaceutical
industry codes of practice and (iii) applicable Legal Requirements.

13.3 Non-Compete. * * *.

 

Page 22



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

13.4 Delay of payment. If Mundipharma fails to make a timely payment pursuant to
the terms of this Agreement, interest shall accrue on the past due amount at a
rate of interest equal to the 30-day U.S. Dollar London Inter-Bank Offering Rate
(“LIBOR”) in the case of payments denominated in U.S. Dollars as published in
The Financial Times, effective for the date on which the payment was due;
provided, that if such failure to pay continues for more than * * * (* * *)
days, the applicable rate of interest shall be the 30-day LIBOR rate effective
for the date on which payment was due, plus * * * percent (* * *%) for the
entire period of delinquency. All interest due pursuant to this Section shall be
computed on an actual/360 basis.

13.5 Assignment. This Agreement shall not be assignable in part or in whole (by
operation of law or otherwise) by any Party without the prior written consent of
the other; provided, however, that BioCryst, without notice and at any time for
any reason, may assign this Agreement in whole or in part to (i) any of its
Associates who agree to be bound by the terms and conditions of this Agreement
or (ii) any successor of BioCryst by merger or sale of all or substantially all
of its business assets to which this Agreement relates, and provided further
that Mundipharma, without the written consent of BioCryst, may assign this
Agreement in whole or in part to any of its Associates with exactly the same or
greater financial standing and resources as Mundipharma and who agree to be
bound by the terms and conditions of this Agreement.

13.6 Pre-Existing Third Party License. Mundipharma acknowledges and agrees that
the terms of this Agreement are subject in all respects to the terms of the
Pre-Existing Third Party License, which has been previously provided to
Mundipharma. Mundipharma further agrees that (i) the licensors under the
Pre-Existing Third Party License retained certain rights, which are not granted
to Mundipharma hereunder; (ii) such licensors shall be deemed to be Third Party
beneficiaries of this Agreement, entitled to enforce BioCryst’s rights
hereunder; (iii) all Confidential Information provided to BioCryst hereunder may
be shared with such licensors; and (iv) Mundipharma shall assist BioCryst in
complying with its obligations (including but not limited to recordkeeping and
the provision of information to such licensors) under the Pre-Existing Third
Party License. BioCryst agrees to update Mundipharma on the activities of
BioCryst’s licensors under the Pre-Existing Third Party License, the U.S.
government, the National Cancer Institute and the New Zealand Foundation for
Research, Science and Technology in connection with the Compound to the extent
that BioCryst is aware of such activities.

13.7 Press Releases and External Communications. Neither Party shall issue press
releases or make public announcements relating to this Agreement without the
other Party’s prior written approval, which approval shall not be unreasonably
withheld or delayed; provided, however, that nothing in this Section shall
impair either Party’s compliance with any requirements of the Securities and
Exchange Commission or the national securities exchange or other stock market on
which such Party’s securities are traded; and, provided further, that BioCryst
may issue external media and investor communications related to the transactions
contemplated by this agreement if such external media communications are
previously approved by Mundipharma, which approval shall not be unreasonably
withheld or delayed. In connection with any filing by either Party of a copy of
this Agreement with the Securities and Exchange Commission (or the national
securities exchange or other stock market on which such Party’s securities are
traded), the filing Party shall endeavor to obtain confidential treatment of
economic and trade secret information. Reasonably in advance of filing, the
filing Party shall provide to the other Party a copy of the proposed filing and
the Parties shall work cooperatively in good faith, taking into consideration
the other Party’s suggestions, regarding the information for which the filing
Party will seek to obtain confidential treatment. Notwithstanding the foregoing,
BioCryst shall be entitled to make public disclosures regarding the status of
Mundipharma’s Development work provided that no Confidential Information of
Mundipharma is disclosed.

13.8 Use of Name. Neither Party shall use the other Party’s name or trademarks
for publicity or advertising purposes, except with the prior written consent of
the other Party.

13.9 Notices. Any notices, requests, reports, approvals, designations,
responses, or other communications provided for in this Agreement to be made by
either of the Parties to the other shall be in writing and shall be sufficiently
given when made by prepaid registered or certified air mail or by an
internationally reputable overnight courier addressed to the other at its
address set forth below. Any such notice or communication may also be given by
hand or telecommunicated. Either Party may by like notice specify an address to
which notices and communications shall thereafter be sent. Any such notice,
instruction or communication shall be deemed to have been delivered upon receipt
if delivered by hand, three (3) Business Days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, one (1) Business Day
after it is sent via an

 

Page 23



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

internationally reputable overnight courier service, or when transmitted with
electronic confirmation of receipt, if transmitted by facsimile (if such
transmission is on a Business Day; otherwise, on the next Business Day following
such transmission).

 

In the case of BioCryst:    With a required copy to:

BioCryst Pharmaceuticals, Inc.

4505 Emperor Boulevard

Durham, North Carolina 27703

 

Attention: President & CEO

 

Facsimile No.: 919-859-1314

  

Proskauer Rose LLP

11 Times Square

New York, New York 10036

 

Attention: Daryn Grossman, Esq.

 

Facsimile No.: (212) 969-2900

In the case of Mundipharma:    With required copies to:

14 Par-la-Ville Road

Hamilton HMJX Bermuda

 

Attention: General Manager

 

Facsimile No.: +1 441 292 1472

  

Mundipharma International Limited

Cambridge Science Park

Milton Road

Cambridge CB4 0GW

 

Attention: (1) Regional Director, Europe, and

 

(2) European General Counsel

 

Facsimile No.: +44 1223 424442

13.10 Effect of Waiver. The waiver from time to time by either of the Parties of
any of their respective rights or privileges or their failure to exercise any
remedy shall not operate or be construed as a continuing waiver of same or of
any other of such Party’s rights, privileges or remedies provided in this
Agreement.

13.11 Effect of Partial Invalidity. If any term, covenant or condition of this
Agreement or the application thereof to any Party or circumstances shall, to any
extent, be held to be invalid or unenforceable, then (i) the remainder of this
Agreement, or the application of such term, covenant or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term, covenant or condition of this
Agreement shall be valid and be enforced to the fullest extent permitted by law;
and (ii) the Parties hereto covenant and agree to renegotiate any such term,
covenant or application thereof in good faith in order to provide a reasonably
acceptable alternative to the term, covenant or condition of this Agreement or
the application thereof that is invalid or unenforceable.

13.12 Force Majeure. Each Party will be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure Event (as defined below) and the non-performing
Party promptly provides written notice to the other Party of such inability and
of the period for which such inability is expected to continue. Such excused
performance will be continued so long as the condition constituting a Force
Majeure Event continues and the non-performing Party takes reasonable efforts to
remove or cure the condition. For purposes of this Agreement, a Force Majeure
Event means conditions caused by occurrences beyond the control of the Party
affected, including an act of God, an act, pronouncement, omission or delay in
acting by any Governmental Authority or Regulatory Authority or the other Party,
war, an act of war, terrorism, insurrection, riot, civil commotion, epidemic,
failure or default of public utilities or common carriers, shortages of raw
materials or other supplies necessary for Mundipharma’s Third Party manufacturer
to manufacture the Licensed Products, sabotage, labor strike, lockout, labor
disturbance, embargo, fire, explosion, earthquake, flood, storm or like
catastrophe (each a “Force Majeure Event”).

13.13 Entire Agreement; Amendment. This Agreement (including the Schedules and
Exhibits hereto) sets forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings

 

Page 24



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

between the Parties hereto and supersedes and terminates all prior agreements
and understanding between the Parties (including but not limited to the Original
Agreement). There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
them concerning the subject matter hereof, other than as are herein set forth.
No subsequent alteration, amendment, change or addition to this Agreement shall
be binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.

13.14 Status of Parties. The status of each Party hereunder is that of an
independent contractor. No provision of this Agreement shall be construed to
place the Parties in the relationship of partners or joint venturers. Neither
Party is, and neither will represent itself to be, an agent, representative or
employee of the other Party, and neither Party has any right or authority to
obligate the other in any manner or thing whatsoever. No third parties shall be
entitled to rely upon the terms and conditions of this Agreement.

13.15 Further Assurances. After the Effective Date, the Parties shall and, to
the extent this Agreement expressly imposes obligations on its Associates, each
Party shall cause such Associates to, from time to time, execute and deliver
such additional instruments, documents, conveyances or assurances and take such
other action as shall be necessary or other reasonably requested by the other
Party, to confirm and assume the rights and obligations provided for in this
Agreement.

13.16 Performance by Associates. Each of Mundipharma and BioCryst acknowledges
that certain obligations under this Agreement may be performed by Associates of
Mundipharma and BioCryst. Each of Mundipharma and BioCryst guarantees the
performance of this Agreement by any of its Associates, and shall remain
responsible therefor. Any Associate of Mundipharma or BioCryst to which rights
are extended or which performs any of the obligations required of the respective
Party hereunder will be deemed to have accepted and be bound by the relevant
terms and conditions of this Agreement, including the dispute resolution
procedures set forth in Section 12.2.

13.17 Intellectual Property. The Parties acknowledge and agree that the BioCryst
Patents and BioCryst Know-How licensed under this Agreement are “intellectual
property” within the meaning of Section 101(35(A)) of Title 11 of the U.S. Code
(the “Bankruptcy Code”), and that this Agreement is an executory contract
governed by Section 365(n) of the Bankruptcy Code in the event that a bankruptcy
proceeding is commenced involving BioCryst.

13.18 Counterparts; Facsimile Signature. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, will
be deemed to be an original, and both of which counterparts, taken together,
will constitute one and the same instrument even if both Parties have not
executed the same counterpart. Signatures provided by facsimile transmission
will be deemed to be original signatures.

 

Page 25



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement by their
proper officers on the date and year first above written.

 

BIOCRYST PHARMACEUTICALS, INC. By:  

/s/ Alane Barnes

Name:   Alane Barnes Title:   VP, General Counsel MUNDIPHARMA INTERNATIONAL
CORPORATION LIMITED By:  

/s/ Douglas Docherty

Name:   Douglas Docherty Title:   General Manager

 

Page 26